 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   MOIZEZ M. MUNOZ,                                  Case No. 1:18-cv-01665-DAD-EPG (PC)

13                      Plaintiff,                     ORDER DENYING PLAINTIFF’S MOTION
                                                       REQUESTING A SETTLEMENT
14          v.                                         CONFERENCE

15   UNDERWOOD, et al.,
                                                       (ECF NOS. 39 & 41)
16                      Defendants.

17

18

19          Moizez Munoz (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

20   this civil rights action filed pursuant to 42 U.S.C. § 1983.

21          On August 16, 2019, defense counsel opted out of having an early settlement conference

22   in this case, stating “after review of the matter, counsel believes that the Plaintiff's position and

23   valuation of the case exceeds the defense valuation of the case to an extent that a settlement

24   conference would not be productive at this time.” (ECF No. 35, p. 1).

25          On September 30, 2019, Plaintiff filed a motion requesting a settlement conference. (ECF

26   Nos. 39 & 41). On October 8, 2019, Defendants filed an opposition, stating that “[a] settlement

27   conference is unlikely to be productive at this time.” (ECF No. 44, p. 1).

28          In light of Defendants’ opposition, the Court will not order that a settlement conference be
                                                        1
 1   set at this time. As noted previously, “Plaintiff can always send Defense counsel a settlement

 2   offer, and it will be kept confidential and cannot be used in the litigation.” (ECF No. 43).

 3   Additionally, the Court may discuss the setting of a settlement conference at the scheduling

 4   conference that is currently set for December 2, 2019.

 5          Accordingly, IT IS ORDERED that Plaintiff’s motion requesting a settlement conference

 6   (ECF Nos. 39 & 41) is DENIED.

 7
     IT IS SO ORDERED.
 8

 9      Dated:     October 9, 2019                             /s/
                                                          UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
